Citation Nr: 0202337	
Decision Date: 03/13/02    Archive Date: 03/25/02

DOCKET NO.  99-11 724	)	DATE
	)
	)          

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from December 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

The veteran was afforded a hearing before an RO Hearing 
Officer in January 2000.  A transcript of that hearing has 
been associated with the record.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

2.  PTSD has been diagnosed, but neither the veteran's 
participation in combat nor a stressor supporting a diagnosis 
of PTSD has been corroborated.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active duty.  38 
U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 3.304(f) 
(1998) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service personnel records reflect active 
service from December 1967 to September 1969.  Neither the 
veteran's  DD 214 nor any other service personnel record 
indicates that he received any decoration or award indicative 
of his participation in combat.  His record of assignments 
shows that the veteran was trained as a telephone switchboard 
operator and served as such during his deployment to Vietnam.  
The veteran's service medical records show no diagnosis of 
PTSD.

The veteran submitted his claim of entitlement to service 
connection for PTSD in July 1998 and provided a statement 
detailing his alleged stressors in August 1998.  He related 
that while he was driving troops to work in Tan Son Nhut, a 
young boy threw a loaf of bread into the back of the truck.  
He stated that one of the men threw it back out, and a 
grenade inside the loaf of bread exploded, killing the young 
boy and injuring a Vietnamese man.  He indicated that he 
experienced nightmares about that episode and had cold 
sweats.  He reported that loud noises startled him.  He 
stated that he was an addict and had just stopped using drugs 
and alcohol.  He noted that he had participated in a VA 
inpatient substance abuse program in the 1980s.

The RO subsequently received VA outpatient records for the 
period from March to November 1998.  They show that the 
veteran participated in an anxiety and PTSD research group.  
A March 1998 screening resulted in diagnoses of alcohol and 
marijuana abuse in early full remission, rule out PTSD, and 
rule out major depression.  During that screening, the 
veteran's report of stressors was consistent with his August 
1998 statement.  An April 1998 treatment note reveals an 
impression of long standing PTSD.  The same impression is 
reflected in subsequent treatment notes.

The veteran submitted to a VA examination in February 1999.  
He reported being in Vietnam from 1967 to 1969.  He indicated 
that he had been trained as a switchboard operator, but that 
he did not like that line of work and instead became a truck 
driver.  He stated that he was stationed at Tan Son Nhut, and 
related the incident involving the young child throwing a 
loaf of bread which contained a grenade.  The veteran related 
that he started to abuse heroin after that incident, and 
continued to do so following his discharge from service.  He 
reported that he eventually detoxified himself from heroin, 
but continued to drink heavily and use Valium.  He indicated 
that he had participated in a VA inpatient substance abuse 
program in the 1980s.  Following mental status examination, 
the diagnoses were PTSD, and heroin and alcohol dependence in 
remission.

The veteran was afforded a hearing before an RO Hearing 
Officer in January 2000.  He stated that although he had been 
trained as a switchboard operator, he had actually served as 
a truck driver while in Vietnam.  He indicated that he 
transported troops and sometimes made deliveries of sheets 
and bags to the morgue.  He testified that there was a lot of 
activity around Tan Son Nhut during his deployment to 
Vietnam, to include mortar rockets and small arms fire.  He 
described the incident involving the child throwing the loaf 
of bread into the back of his truck.  He also testified that 
while he was transporting troops from Long Xuyen, a young man 
stepped out of the truck and was killed when his rifle 
accidentally discharged.  He indicated that he had 
participated in patrolling the perimeter and that he had 
experienced rocket mortar fire.  When asked about his history 
of substance abuse, the veteran stated that he had returned 
from Vietnam a heroin addict.  He reported that he no longer 
received treatment through VA, and that he saw a private 
practitioner for his anxiety and depression.  

At his hearing, the veteran submitted a December 1999 
statement from Donald P. Roach, M.D.  Dr. Roach indicated 
that he had been treating the veteran since June 1992, and 
that the veteran took Valium on a daily basis for anxiety and 
depression.  He stated that to the best of his knowledge, the 
veteran had been drug and alcohol free for the past two 
years.

In December 2001, the RO wrote to the veteran and explained 
his rights in the VA claims process.  The letter detailed the 
evidence necessary to establish entitlement to service 
connection for PTSD and explained what evidence the veteran 
should submit in support of his claim.  In January 2002, the 
veteran's representative indicated that the veteran had 
submitted all evidence in his possession.  



II.  Veteran's Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's appeal, the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The VCAA and the implementing regulations pertinent 
to the issue on appeal are liberalizing and are therefore 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that the RO considered the VCAA and the 
implementing regulations before forwarding the case to the 
Board.  It has informed the veteran of the requirements for 
the benefit sought on appeal, the evidence it has considered 
in deciding his claim and the reasons for its decision.  In 
particular, it has informed the veteran of the evidence 
necessary to verify an alleged stressor and of the additional 
information needed from him to permit verification of an 
alleged stressor.  In addition, it has obtained service 
medical and personnel records, and pertinent post-service 
medical evidence.  It has also afforded the veteran a VA 
psychiatric examination.  

Although there is some indication that additional medical 
evidence pertaining to treatment of the veteran for drug 
and/or alcohol abuse is available, the record already 
contains medical evidence showing that the veteran has been 
found to have PTSD.  Additional medical evidence of PTSD is 
not needed to substantiate the veteran's claim.  Additional 
details concerning his alleged stressors is required of the 
veteran before any meaningful development to verify a 
stressor can be accomplished.  Unfortunately, the veteran 
apparently is unable to provide the required information.  
The veteran has not identified and the Board is not aware of 
any additional, available evidence or information which could 
be obtained to verify the veteran's alleged stressors.  
Therefore, there is no additional action to be undertaken to 
comply with the VCAA or the implementing regulations.  

III.  Analysis

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1998); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. § 3.304(f) (1999), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

The record contains medical evidence showing that the veteran 
has been diagnosed with PTSD.  However, as discussed above, 
service connection for PTSD also requires credible supporting 
evidence of the in-service stressor(s) supporting the 
diagnosis.  The veteran's DD 214 does not indicate that he 
received any decoration or award indicative of his 
participation in combat, and there is no other corroborating 
evidence of his participation in combat.  Therefore, as set 
forth above, the veteran's statements are not sufficient by 
themselves to establish that a claimed stressor occurred.  

A stressor supporting a diagnosis of PTSD is not corroborated 
by the veteran's service personnel records.  In addition the 
information provided by the veteran is not sufficiently 
detailed to permit verification of an alleged stressor 
through further development.  In the absence of corroboration 
of combat service or of a stressor supporting a diagnosis of 
PTSD, the claim must be denied.


ORDER

Entitlement to service connection for PTSD is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

